DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/8/2022 are acknowledged and have been fully considered.  Claims 15, 16, and 18-26 are now pending.  Claims 1-14 and 17 are canceled; claims 15 and 18 are amended; no claims are withdrawn; claims 25 and 26 are new.
Claims 15, 16, and 18-26 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 18-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schlossman et al. (US 2016/0213578).
	Regarding claims 15, 19, 20, and 22, Schlossman et al. discloses a cosmetic composition having a substrate comprising metal oxide particles (see abstract).  Schlossman et al. discloses that two coatings were applied to the metal oxide powder, an inner coating of triethoxycaprylysilane (i.e. at least one mineral coated with alkysilane to form a powder-binder composition) and an outer coating of polyhydroxy stearic acid (see [0039]).  Schlossman et al. discloses that the metal oxide particles are dispersed in water and heated to a temperature in the range of about 50°C to about 80°C (i.e. without heating the powder-binder composition to a temperature of at least 100°C, see [0026]). Schlossman et al. discloses that the mixture was pressed with a conventional compact powder fabricating device at 250 psi (see [0051]). Schlossman et al. discloses that the powder with components of the composition treated with triethoxycaprylysilane and polyhydroxy stearic acid had a higher average number of drops indicating the highest impact resistance (see [0065]).
	Regarding claim 18, Schlossman et al. discloses that suitable metal oxides include, titanium dioxide and iron oxide (see [0013]). Schlossman et al. discloses examples with mica, talc, titanium dioxide, and iron oxide (see Table 2).
Regarding 23, Schlossman et al. discloses that suitable solid dispersions include 50% to 90 by weight of particulate metal oxide (see [0036]).
Regarding claim 25, Schlossman et al. discloses the use liquid medium for dispersing the self-dispersible metal oxide powder may include, without limitation, esters, oils, hydrocarbons, alkyl modified silicon fluid (see [0022)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16, 18-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schlossman et al. (US 2016/0213578)
The teachings of Schlossman et al. have been set forth above.  Additionally, Schlossman et al. teaches that suitable solid dispersions include 50% to 90 by weight of particulate metal oxide (see [0036]).  
Schlossman et al. does not teach about 5% by weight to about 40% by weight of the at least one alkylsilane-coated mineral. Schlossman et al. does not teach that the at least one additional binding agent and the first binding agent are less than about 12% by weight.
However, regarding claim 16, the instant specification teaches that the term “about” is means within 10-15% of the indicated number (see [0009]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 46% by weight to have the same properties as 50% by weight as taught by Schlossman et al.
However, regarding claim 26, Schlossman et al. teaches examples with ~1% by weight of polyhydroxystearic acid (see Example 1).  Further, Schlossman et al. teaches polyhydroxy stearic acid in an amount that makes the particulate metal oxide self-dispersible (see [0007]).  One skilled in the art would be motivated to manipulate the amount of binding agents by routine experimentation, in order to optimize the desired dispersion of the particulate metal oxide.

Claims 15, 16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schlossman et al. (US 2016/0213578) in view of Martin et al. (US 2005/0187128).
	The teachings of Schlossman et al. have been set forth above.  Schlossman et al. teaches an examples with 8.8% by weight of titanium oxide and iron oxide (see Table 2 and Table 5).
Schlossman et al. does not teach the pressed powder composition comprises at least about 11% of a combined weight percentage of minerals having substrates selected from titanium dioxide and iron oxide.
Martin et al. teaches a cosmetic composition in the form of a compact powder (see abstract).  Martin et al. teaches that the composition includes at least one pulverulent coloring material, which can be chosen from inorganic pigments, including titanium dioxide (see [0095] and [0096]). Martin et al. teaches that the pulverulent coloring material can be present in the composition in an amount ranging from 0.5% to 30% by weight (see [0098]). Martin et al. teaches an example with 3.23g iron oxides and 10.55g of titanium dioxide (~14% by weight of the composition, see Example 2).
Regarding claim 21, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.5% to 30% by weight of pigments, including iron oxide and titanium dioxide as taught by Martin et al. in the method of Schlossman et al.  One would be motivated to do so with a reasonable expectation of success as Martin et al. teaches similar compact powder formulations, and teaches that inorganic pigments can be present from 0.5% to 30% by weight and specifically teaches an example with ~14% by weight of iron oxides and titanium dioxide.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the from 0.5% to 30% by weight overlap on the instantly claimed range of “at least about 11%”.

Claim 15, 16, 18-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schlossman et al. (US 2016/0213578) in view of Sako (US 2005/0074474).
	The teachings of Schlossman et al. have been set forth above.
Schlossman et al. does not teach that the mica is a synthetic mica.
Sako teaches a topical composition (see abstract), which includes powder cosmetic compositions (see [0050]). Sako teaches that the composition includes pigments, including talc, mica, sericite, synthetic fluorphlogopite (i.e. synthetic mica), iron oxide, zinc oxide, and titanium dioxide (see [0125]). Sako teaches that the pigments can be coated with a treatment agent, including fatty materials such as stearic acid (see [0125]). Sako teaches pigments such as sericite coated with triethoxycaprylysilane (see Table 1).
Regarding claim 24, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a synethic mica, such as synthetic fluorphlogopite as taught by Sako in the method of Schlossman et al.  One would be motivated to do so with a reasonable expectation of success as Sako teaches a similar powder cosmetic composition, and teaches that synthetic fluorphlogopite can be successfully utilized. The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that Schlossman would require a drying step, which would inherently require heating to at least 100ºC.  However, Schlossman specifically teaches that the solvents can be removed under vacuum, suggests a temperature of about 30° C. to about 150° C, and further teaches other suitable times and temperatures will be known to those of skill in the art, having regard to the materials employed (see [0029]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner specifically notes that the instant specification teaches “unlike embodiments in which the polyhydroxystearic acid is coated onto the alkylsilane-coated mineral, when there is no preformed polyhydroxystearic acid coating on the alkylsilane-coated mineral, as provided, no additional high temperature drying step is required to dry the polyhydroxystearic acid (see [0074]).  Further, the instant specification also teaches “surprisingly possible to reduce the fragility of pressed powder compositions with iron oxide even further by replacing uncoated iron oxide with iron oxide that is coated with both alkylsilane and adding polyhydroxystearic acid separately to the composition rather than coating the iron oxide with both alkylsilane polyhydroxystearic acid. In this example, Examples 32-36 were formed by adding polyhydroxystearic acid to a powder portion with alkylsilane-coated iron oxide to form a powder-binder composition. The powder-binder composition is thereby formed without having to heat the powder-binder composition to a high temperature to dry the polyhydroxystearic acid” (see [0089]).  However, there are no limitations in the instant claims which require the structure taught in the instant specification where the polyhydroxystearic acid is not coated on the mineral.  Further, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (i.e. the polyhydroxystearic acid is coated onto the alkylsilane-coated mineral). See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611